Citation Nr: 0307242	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946, and from October 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which denied a TDIU rating.  
In May 1997, the Board remanded the case to the RO for 
further evidentiary development.  The Board denied a TDIU 
rating in a March 1999 decision.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2000 
joint motion, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for further development.  A December 2000 Court 
order granted the joint motion.  In December 2001, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran is currently service-connected for chronic 
suppurative maxillary sinusitis with residual closure of 
nasal perforation (rated 30 percent), residuals of fracture 
of the right clavicle with limitation of motion and 
arthritis, status post hemiarthroplasty (rated 30 percent), 
residuals of a gunshot wound to the right upper arm (rated 20 
percent), residuals of pleural cavity injuries with retained 
foreign bodies (rated 20 percent), a tender scar of the right 
supra-scapular area, residual of a gunshot wound (rated 10 
percent), a scar of the right ear lobe, residual of a shell 
fragment wound (rated 10 percent), scars of the right side of 
the neck (rated noncompensable), and a donor-site scar of the 
right iliac crest (rated noncompensable); his combined 
service-connected disability rating is 80 percent.

2.  The veteran's has a high school education and employment 
experience as an engineering technician; he last worked in 
1981 when he retired from that job which involved office 
work.

3.  His service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was born in December 1925.  He served on active 
duty in the Army from August 1944 to February 1946, and from 
October 1950 to May 1952.

The veteran's current service-connected disabilities include 
chronic suppurative maxillary sinusitis with residual closure 
of nasal perforation (rated 30 percent), residuals of 
fracture of the right clavicle with limitation of motion and 
arthritis, status post hemiarthroplasty (rated 30 percent), 
residuals of a gunshot wound to the right upper arm (rated 20 
percent), residuals of pleural cavity injuries with retained 
foreign bodies (rated 20 percent), a tender scar of the right 
supra-scapular area, residual of a gunshot wound (rated 10 
percent), a scar of the right ear lobe, residual of a shell 
fragment wound (rated 10 percent), scars of the right side of 
the neck (rated noncompensable), and a donor-site scar of the 
right iliac crest (rated noncompensable).  His combined 
service-connected disability rating is 80 percent.

VA medical records, dated from 1980 to 1984, show that the 
veteran was evaluated and treated for a perforated nasal 
septum with rhinitis and sinusitis, and a right shoulder 
disability.  An August 1982 examination report shows that the 
veteran reported that his general health was good other than 
his right shoulder and nasal conditions, and said that he was 
currently a volunteer with the ambulance corps of his 
community.  A discharge summary shows that the veteran was 
hospitalized from March 1984 to April 1984 and underwent a 
septoplasty and closure of a nasal perforation, using an 
iliac bone graft.

In a statement received in October 1984, the veteran said 
that he incurred a back injury on the job in 1972, and that 
he had to quit work due to that disability.  He reported 
frequent treatment for this condition by a private physician.  
In November 1984, he submitted an application for increased 
compensation based on unemployability.  He stated that he 
worked at the New York State Department of Transportation 
(NYSDOT) from 1952 to July 1981, and performed office work as 
a senior engineering technician.  He said he was unable to 
work due to a back disability, a right shoulder and arm 
disability, and a sinus disorder.  He said he left his last 
job due to these disabilities, and expected to receive 
worker's compensation benefits.  He stated that he had not 
attempted to obtain employment since he became too disabled 
to work.

At an October 1984 VA examination, the veteran stated that he 
had a severe back problem caused by 4 separate injuries (most 
recently in 1972) incurred while working for the NYSDOT.  He 
also complained of severe pain and loss of use of both arms, 
sinus pain, headaches, drainage, and infection, and pain and 
numbness in the right hip and leg.  The diagnoses were 
multiple scars, residuals of multiple sinus surgical 
procedures, perforation of the nasal septum in the 
cartilaginous portion with crusting around the margins, 
probable low-grade pan sinusitis, residuals of gunshot wound 
in the right shoulder area with healed fractures of the 
proximal humerus and distal clavicle with resultant scars and 
loss of deltoid muscle with loss of shoulder movement, and 
recent completely healed donor graft site scar of the right 
iliac crest.

By a statement dated in May 1987, the veteran said that he 
stopped working in 1981 due to a non-service-connected back 
condition.  He said his right shoulder condition had 
worsened, and he also had sinus problems.

A June 1989 VA discharge summary shows that the veteran was 
treated for a septal perforation with the insertion of a 
septal button.

A March 1993 VA consultation request notes that the veteran 
complained of severe right shoulder pain with progressive 
degenerative joint disease; the examiner prescribed physical 
therapy to prevent a "frozen shoulder."  An April 1993 VA 
occupational therapy note shows that the veteran complained 
of pain on range of motion of the right shoulder, and 
reported difficulty with activities of daily living mainly 
due to degenerative joint disease of the hips and knees.  A 
September 1993 VA discharge summary shows that the veteran 
underwent a right total hip arthroplasty to treat severe 
osteoarthritis of the right hip.  The examiner noted that the 
veteran underwent a left total hip replacement in 1990, and 
that he had degenerative joint disease of the thoracic and 
lumbar spine.

In March 1994, the veteran claimed entitlement to a TDIU 
rating.  He stated that he had two hip replacements and that 
a right shoulder replacement was planned.

VA outpatient treatment records dated in 1994 reflect 
treatment for a right shoulder disability, gastrointestinal 
complaints, and sinus complaints.  A June 1994 VA outpatient 
treatment record notes that the veteran had severe post-
traumatic osteoarthritis of the right shoulder, with shrapnel 
around the shoulder but not actually involving the joint.  An 
October 1994 follow-up treatment note shows that the veteran 
reported no current sinus problems, and stated that he 
continued to use saline solution irrigation.  On examination, 
there was a septal button with few crusts, bilateral 
collapse, whistling on inspiration, and dorsum tenderness; 
the examiner opined that the veteran was doing well.

A VA hospital discharge summary shows that in December 1994, 
the veteran, who is right-handed, presented with a history of 
traumatic arthritis of the right shoulder which had 
progressed to the point that it limited his right upper 
extremity function.  He was hospitalized and underwent an 
elective right shoulder hemiarthroplasty (joint replacement 
surgery) without any apparent complications.  The examiner 
noted that after surgery, the veteran's strength and active 
range of motion of the right arm had increased, with 
adduction to 80 degrees, and flexion to about 140 degrees.  
Passive range of motion of the shoulder was as follows: 
flexion to 70 degrees, and abduction to 92 degrees, with 
limited internal rotation and external rotation.  The veteran 
was independent with self-care and the shoulder was stable.  
He was also treated for low back pain with severe spasms.  
The discharge diagnoses were status post right shoulder 
hemiarthroplasty, hiatal hernia, sinusitis, and status post 
total hip arthroplasty in 1993.

VA outpatient treatment records dated from 1995 to 1996 
reflect treatment for gastrointestinal complaints.

In May 1995, the veteran submitted an application for 
increased compensation based on unemployability.  He stated 
that his right arm disability and residuals of a pleural 
cavity injury prevented him from working.  He said these 
disabilities affected full-time employment in 1981, and he 
last worked in 1981.  He related that he worked for the 
NYSDOT as an engineering technician from 1954 to 1981, and 
that he did not leave his last job because of his disability.  
He stated that he received retirement benefits, and that he 
had not tried to obtain employment since he became too 
disabled to work.  He reported that he had a high school 
education, with no additional education or training.

In a July 1995 statement, the veteran's former employer, the 
NYSDOT, said that the veteran was employed there from July 
1952 until he retired in July 1981, and he last worked as a 
senior engineering technician.  The NYSDOT stated that the 
veteran had been receiving retirement benefits since July 
1981.

By a statement dated in February 1996, the veteran asserted 
that he lost the use of his right arm and shoulder after his 
right shoulder replacement, and that he had increased pain.  
He reported that his sinus disorder caused increased pain and 
headaches and continuous drainage, and said he had a 
breathing problem with shortness of breath.  He said that VA 
treatment providers recently told him he had a spot on his 
right lung.  He stated that he had several other problems 
which were not service-connected.

VA outpatient treatment records dated from 1997 to 1998 
reflect treatment for a variety of complaints, including a 
right shoulder disability, hearing loss, and a prepyloric 
ulcer.  The veteran underwent physical therapy for a right 
shoulder disability.  A July 1997 X-ray study of the right 
shoulder showed that the veteran was status post 
hemiarthroplasty, the prosthesis was well-positioned and 
aligned with respect to the glenoid, there was no evidence of 
fracture or loosening, and there were multiple bullet 
fragments in the soft tissues.  An October 1997 X-ray study 
of the right shoulder showed multiple metallic fragments in 
the soft tissues probably representing shrapnel, a hemi-
prosthesis in good position, with no interval change from a 
July 1997 X-ray study.  A November 1997 chest X-ray study 
showed clear lungs and moderate degenerative changes of the 
dorsal spine, with no evidence of active disease and no 
interval change from X-ray studies performed since 1993.

A VA discharge summary shows that the veteran was 
hospitalized in March 1998 for a prepyloric ulcer.  On 
admission, the examiner noted that the veteran had a history 
of Barrett's esophagus, arthritis, and degenerative changes 
in the cervical spine, hands, and wrists.  The veteran 
reported scarring in his lungs, but the examiner noted that a 
February 1998 chest X-ray study showed no evidence of such 
lesions.  On examination, the veteran's lungs were clear, 
cranial nerves II through XII were grossly intact, there was 
full strength in all four limbs, sensation was equal 
bilaterally in the hands, and reflexes were normal.  The 
diagnosis was a prepyloric ulcer, most likely due to anti-
inflammatory medication, which was discontinued.  On follow-
up examination, the veteran reported increased arthritis pain 
since the cessation of anti-inflammatory medication.

At an August 1997 VA general medical examination, the veteran 
complained of painful scars in the axillary, subdeltoid, and 
supraclavicular regions.  He reported dyspnea on exertion, 
but it was unclear whether this occurred immediately after 
the service trauma or was a more recent phenomenon.  He 
denied chest pain, productive cough, orthopnea, and 
paroxysmal nocturnal dyspnea.  He said he had never smoked.  
He complained of sinus symptoms, including heavy drainage 
with pain and pressure.  He reported bilateral hip pain since 
a bilateral hip replacement.  He also reported bilateral 
hearing loss, with the use of hearing aids.  He stated that 
he retired in 1981, and remained fairly active, used his 
bicycle daily in addition to two other gym machines, used 
pulleys for physical therapy for his right shoulder, and 
engaged in photography and building models.

On examination, respirations were within normal limits, there 
were a few crackles at the right base, but the lungs were 
otherwise clear to auscultation with good air movement 
bilaterally.  There were no wheezes and no rhonchi.  On 
neurological examination, cranial nerves II-XII were intact, 
motor strength was full bilaterally in the upper and lower 
extremities, sensation was intact to light touch, and 
reflexes were 2+ in the upper and lower extremities.  There 
was a 17-centimeter scar extending through the right axilla 
and up into the supraclavicular area.  It was hypopigmented 
and was associated with a depression-type scar in the 
supraclavicular fossa.  The latter scar was somewhat tender 
to palpation.  There was also a "V"-shaped 3-centimeter scar 
with a depression/avulsion-type scar at the center, which was 
hypopigmented and non-tender.  The veteran could supinate and 
pronate his right forearm, but he was otherwise significantly 
limited in his right shoulder function.  Range of motion of 
the right shoulder was as follows: forward flexion to 80 
degrees, abduction to 75 degrees, external rotation to 40 
degrees, and internal rotation to 40 degrees.

The diagnostic impression was as follows: status post gunshot 
wound in 1945 to right upper extremity and lung, status post 
hemiarthroplasty, with a tender post-surgical scar and marked 
limitation of motion and stiffness in the right shoulder; 
gunshot wound to the lung with no clinical evidence of 
residual respiratory symptoms secondary to this trauma (in an 
addendum, the examiner indicated that pulmonary function 
tests were suggestive of chronic obstructive pulmonary 
disease (COPD) with reversibility, and that this condition 
was more than likely due to the veteran's lung injury); 
stable hiatal hernia; stable benign prostatic hypertrophy; 
status post bilateral hip arthroplasty in 1992 and 1993; 
stable hearing loss with use of hearing aids.

At a September 1997 VA orthopedic examination, the veteran 
complained of progressive problems with the right arm and 
shoulder secondary to weakness, pain, and decreased function.  
He said that he was right-handed, and that he underwent a 
right shoulder replacement two years previously, with 
subsequent decreased use of the arm and ongoing pain.  He 
said his arm was constantly painful, he could not use the arm 
for functional activities due to limitation of motion, and he 
used his left (minor) arm for activities of daily living.  He 
stated that the right arm was exacerbated by the weather, but 
could not quantify the extent of the exacerbation.  He stated 
that his scars were painful and exacerbated by bad weather.

On examination, his right biceps was 28 centimeters in 
diameter, and his left biceps was 27 centimeters in diameter.  
There were numerous scars, including an approximately 12-
centimeter scar over the anterior aspect of the anterior 
shoulder blade due to total shoulder arthroplasty and a "V"-
shaped 5 centimeter by 7 centimeter scar on the anterior 
aspect of the deltoid and biceps.  The latter scar was 
flushed, slightly indented, and painful.  There was a 5-
centimeter scar posterior to the clavicle which was 
irregular, puckered, and painful.  Range of motion of the 
right shoulder was severely restricted; abduction was from 0 
to 55 degrees, flexion was from 0 to 45 degrees, extension 
was from 0 to 40 degrees, internal rotation was from 0 to 60 
degrees, and external rotation was from 0 to 5 degrees.  
Strength testing showed shoulder abduction was approximately 
4/5, elbow flexion was 4/5, and other muscle strength was 
similar to that of the left arm.  There was mild atrophy 
noted over the deltoid, especially the lateral aspect and the 
infraspinatus.  Sensation was grossly intact in the forearm 
and hand.  The diagnostic impression was status post gunshot 
wound to the right arm with clavicle fracture and scars, and 
status post right shoulder arthroplasty with ongoing 
disability.  The examiner stated that it was likely that the 
veteran's range of motion would be further restricted during 
a flare-up, but stated that it was impossible to estimate the 
extent of such additional limitation of motion.
At a September 1997 ear, nose and throat examination, the 
veteran complained of discharge from his nose on both sides, 
worse on the right, and nasal congestion on both sides with 
crusting.  He reported multiple unsuccessful surgeries for a 
septal perforation, and said he currently wore a plastic 
button.  He reported episodic treatment to remove such 
congestion, and said sometimes when he sneezed, large pieces 
of crust were produced.  On examination of his right ear, he 
was missing an area of the rim of the helix at the junction 
of the superior and inferior two-thirds, measuring about 9 
millimeters vertically by 5 millimeters horizontally.  It was 
well-healed and markedly depressed.  The canal and drum were 
within normal limits on the right.  On examination of his 
nose, it was symmetrical, the anterior nares were narrowed 
bilaterally, particularly involving the anterior third, and 
the examiner could not pass a probe between the right and 
left sides of the nose.  There were dry mucous membranes, and 
the examiner was only able to see the anterior tip of the 
inferior turbinate bilaterally.  The membrane was pale and 
dry, and the examiner was unable to determine the presence or 
absence of a Silastic button in the septum.  There was no 
cervical adenopathy.  An X-ray study of the sinuses showed no 
gross evidence of acute sinusitis.  The examiner noted that a 
computerized tomography study would be a more sensitive study 
to evaluate paranasal sinus disease if clinically indicated.  
The diagnoses were a well-healed scar of the right auricle 
with deformity, no X-ray evidence of chronic right maxillary 
sinusitis, and status post septoplasty times four.

VA outpatient treatment records submitted from 1998 to 2002 
show the veteran receiving treatment for various 
gastrointestinal problems in 1998, including acid reflux and 
pancreatitis.  He was indicated as being malnourished, with a 
need for weight gain.  In August 1999 he underwent a 
nephrectomy for removal of his left kidney.  In March 2001 he 
was followed up for joint replacement involving a bilateral 
hip arthroplasty and a right shoulder arthroplasty.  He was 
also treated for bilateral degenerative joint disease of the 
knees as well as various other conditions during this time.

In October 2002, the veteran was given a VA general medical 
examination.  There were scars present off the inferior pinna 
of the right ear, a puncture wound in the mid-upper shoulder, 
and a scar present along the anterior portion of the shoulder 
joint.  This scar was approximately 9 inches long.  There was 
also an area where he appeared to have had a deltoid flap 
placed at the upper outer aspect of his right humerus.  These 
conditions were all well-healed.  His range of motion was 
markedly decreased with overhead extension to 50 degrees, 
abduction to 30 degrees, and internal and external rotation 
to 70 degrees.  He had a small wedge missing from his 
inferior pinna (the lobe of his right ear), which was 
approximately 0.5 cm wide by 0.5 cm deep.  He indicated that 
he suffered from intermittent sinusitis, although this had 
not bothered him very much recently.  The examiner indicated 
that he had reviewed the veteran's claims file and noted that 
the veteran had not worked since 1983, as a result of medical 
retirement due to a back problem which was not connected to 
his service injuries.  The examiner opined that the veteran 
was not unemployable due to his service-connected 
disabilities alone.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a TDIU 
rating.  Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Total disability ratings for compensation based on individual 
unemployability (i.e., a TDIU rating) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The veteran's service-connected disabilities include chronic 
suppurative maxillary sinusitis with residual closure of 
nasal perforation (rated 30 percent), residuals of fracture 
of the right clavicle with limitation of motion and 
arthritis, status post hemiarthroplasty (rated 30 percent), 
residuals of a gunshot wound to the right upper arm (rated 20 
percent), residuals of pleural cavity injuries with retained 
foreign bodies (rated 20 percent), a tender scar of the right 
supra-scapular area, residual of a gunshot wound (rated 10 
percent), a scar of the right ear lobe, residual of a shell 
fragment wound (rated 10 percent), scars of the right side of 
the neck (rated noncompensable), and a donor-site scar of the 
right iliac crest (rated noncompensable).  His combined 
service-connected disability rating is 80 percent. 38 C.F.R. 
§ 4.25.  When considering the definitions of "one disability" 
(e.g., multiple injuries incurred in action), he meets the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration for a total unemployability rating on a 
schedular basis.  The determinative issue is whether the 
veteran is unemployable due to service-connected 
disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Medical records from recent years disclose occasional 
treatment for the service-connected right shoulder 
disability, as well as episodic treatment for the service-
connected sinus condition.  The evidence also shows that the 
veteran has chronic non-service-connected disabilities, such 
as those of the back, hips, and gastrointestinal system, as 
well as hearing loss.  The effects of non-service-connected 
conditions may not be considered in support of the claim for 
a TDIU rating.  38 C.F.R. §§ 4.14, 4.19.

The veteran has a high school education, and his post-service 
employment history shows that he worked for NYSDOT as an 
engineering technician for almost 30 years until he retired 
in 1981.  In statements dated in 1984 and 1987, the veteran 
said he quit his NYSDOT job due to work-related back 
injuries, although in 1995 he said he did not leave work due 
to disability.  The evidence does not show that he retired 
based on his service-connected disabilities.  The veteran has 
not held a paying job since 1981 and has remained in retired 
status; there is no indication that he has attempted to work 
since retiring.  

The medical evidence shows the veteran has significant 
impairment due to his service-connected right shoulder and 
arm disabilities, but there is no medical evidence to show 
that such would preclude him from performing sedentary office 
work as he did in his last job.  Medical records show his 
service-connected sinusitis is only occasionally symptomatic 
and productive of no significant industrial impairment in an 
office setting.  Other service-connected conditions are not 
shown to present any significant hindrance to sedentary work.  
The historical and recent records indicate that the veteran 
retired from his last job due to age or his           non-
service-connected back condition.  Service-connected 
disabilities did not stop him from working, and they are not 
shown to currently be of a severity to preclude him from 
performing the type of office work for which he is qualified.

Pursuant to a Court order in this case, the Board obtained a 
VA examination to assess the effects of service-connected 
disabilities on the ability to work.  Such examination was 
performed in October 2002.  The VA doctor, after reviewing 
the claims folder and performing the examination, found that 
the veteran was 
not unemployable due to his service-connected disabilities 
alone.  There is no contrary medical opinion which suggests 
that the veteran is unable to secure or follow a 
substantially gainful occupation by virtue of his service-
connected disabilities.

Excluding the adverse effects of advancing age and non-
service-connected conditions, the weight of the evidence 
shows that the veteran's service-connected disabilities do 
not prevent him from performing the physical and mental acts 
required for gainful employment, including the acts required 
to perform his last job.  While the service-connected 
disabilities present a significant industrial impairment, as 
reflected by the combined 80 percent compensation rating, 
there are no circumstances to place the appellant's case in a 
different position than similarly rated veterans.  Van Hoose, 
supra.  Considering the nature and severity of the veteran's 
service-connected disabilities, and his educational and work 
background, he is still capable of gainful employment.  
Accordingly, a TDIU rating is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is denied.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

